Citation Nr: 0622324	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  02-10 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran and J.B.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

In April 2001, the RO received the veteran's claim of 
entitlement to service connection for sleep apnea.  The 
November 2001 rating decision denied the claim, and the 
veteran duly perfected an appeal.

The veteran and J.B. presented testimony before a Veterans 
Law Judge at the RO in September 2003.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.  

Following the September 2003 hearing, the Board remanded the 
claim in June 2004 for the purpose of ensuring compliance 
with the notice provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and obtaining an additional VA 
examination.  After the additional development requested by 
the Board was accomplished, the Appeals Management Center 
(AMC) again denied the veteran's claim in a November 2005 
supplemental statement of the case (SSOC).  The case is now 
once again before the Board.  For the reasons outlined below, 
however, the Board believes that further remand of the case 
is necessary.

Issues not on appeal

The June 2004 Board decision also declined to reopen the 
veteran's previously-denied service-connection claims for 
post-traumatic stress disorder, a breathing disorder, an 
adenoid disorder, tonsillitis, left shoulder bursitis, a 
right knee disability, and left knee strain.  Those issues 
have accordingly been resolved by the Board and will be 
discussed no further herein.  See 38 C.F.R. § 20.1100 (2005).  

The instant appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

As noted in the Introduction, the veteran presented testimony 
before a Veterans Law Judge at the RO in September 2003.  
Following the September 2003 hearing and the Board's June 
2004 remand, however, the Veterans Law Judge who presided at 
the hearing and remanded the claim left the Board's 
employment.  The veteran was informed of this fact by way of 
a June 2006 letter from the Board which advised him of his 
right to an additional hearing, and provided several options 
for such to be conducted.  The veteran responded in July 
2006, indicating his desire to have an additional Board 
hearing at the RO.  Accordingly, the case must be remanded so 
that such can be accomplished.

The case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following action:

VBA should schedule the veteran for a 
Travel Board hearing at the RO.  The 
veteran should be notified of the date, 
time and place of such hearing by letter 
mailed to his current address of record.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the veteran until 
further notice.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


